DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s RESPONSE TO ELECTION REQUIREMENT AND AMENDMENT, filed on 02/12/2021.
Applicant’s election without traverse of species IV, as illustrated in Figures 2A, 6 and 9 in the reply filed on 02/12/2021 is acknowledged. Applicant has indicated claims 1-4, 6-13 and 18-20 readable on the elected Species IV on page 3 of the response. However, claim 6 is not readable on elected Species IV because the limitation, “M light-emitting sub-regions adjacent in the second direction share a same cathode wire” in line 5, is read in Fig. 2B, but not in Fig. 2A of the elected Species.
Accordingly, claims 5, 6 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/12/2021. Claims 1-4, 7-13 and 18-20 are considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 9-10, these claim recite a limitation, “wherein a thickness of at least one of the anode wire and the cathode wire is greater than or equal to a thickness of at least one of the first parallel-connection line and the second parallel-connection line” in claim 9. The above underlined limitation can be construed as (i) “wherein a thickness of the anode wire or the cathode wire is greater than or equal to a total thickness of the first parallel-connection line and the second parallel-connection line,” (ii) “wherein a total thickness of the anode wire and the cathode wire is greater than or equal to a total thickness of the first parallel-connection line and the second parallel-connection line,” (iii) “wherein a total thickness of the anode wire and the cathode wire is greater than or equal to a thickness of the first parallel-connection line or the second parallel-connection line,” or (iv) other, it is considered that the invention is not clearly defined.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shuy et al. (US 2008/0099772 A1; hereinafter Shuy.)
As per claim 1, Shuy discloses a substrate for light-emitting diode (see at least Figs. 10A, 12, 14, disclosing various LED substrates of different embodiments, e.g., Fig. 10A, disclosing a LED matrix 190 as the claimed substrate for light-emitting diode; also see substrates for light-emitting diode of other embodiments) comprising: 
 	a base substrate (see at least Figs. 8, 10A, 12, disclosing a base substrate comprising element(s) [196 and/or 104];) and 
 	a plurality of light-emitting sub-regions on the base substrate (see at least Figs. 8, 10A, disclosing groups 192 as the claimed plurality of light-emitting sub-regions on the base substrate,) wherein 
 	each of the plurality of light-emitting sub-regions comprises: 
  	   	at least two anode electrode pads electrically connected through a first parallel-connection line (for easily discussing and understanding, assuming that Figs. 10A-10B show each group 192 comprising 5 LED modules 160, the first LED module 160 being at a top of the group and the last/fifth LED module 160 being at a bottom of the group; see at least Figs. 8 and 10A-10B, disclosing an anode electrode pad 164 of the LED chip 162e of the first LED module 160 and an anode electrode pad 164 of the LED chip 162e of the second LED module 160 electrically connected through a first parallel-connection line [204/ 200/ 200, 204]; also see Figs. 12-13 of another embodiment with an assumption that, in a LED module 170, the LED chip 162a is the leftmost LED chip and the LED chip 162e is on the rightmost LED chip;) and 
  	  	at least two cathode electrode pads electrically connected through a second parallel-connection line (see at least Figs. 8 and 10A-10B, disclosing a cathode electrode pad 166 of the LED chip 162a of the first LED module 160 and a cathode electrode pad 166 of the LED chip 162a of the second LED module 160 electrically connected through a first parallel-connection line [202/ 198/ 198, 202]; also see Figs. 12-13 of another embodiment,) wherein 
see the above discussion and at least Figs. 8, 10A-10B; also see Figs. 12-13 of another embodiment;)
 	 	at least one series-connection electrode pad group is further comprised between the cathode electrode pad and the anode electrode pad which are corresponding to each other (see at least Figs. 8, 10A-10B, disclosing a plurality of series-connection electrode pad groups, e.g., a [[first]] series-connection electrode pad group comprising series electrode pads [164 of 162a of the first LED module 160, 166 of 162b of the first LED module 160, 164 of 162b of the first LED module 160, 166 of 162c of the first LED module 160, 164 of 162c of the first LED module 160, 166 of 162d of the first LED module 160, 164 of 162d of the first LED module 160, 166 of 162e of the first LED module 160 and located between the cathode electrode pad 166 of the LED chip 162a of the first LED module 160 and the anode electrode pad 164 of the LED chip 162e of the first LED module 160 which are corresponding to each other; also see Figs. 12-13 of another embodiment;)
 	 	each of the at least one series-connection electrode pad group comprises two series electrode pads which are electrically connected through a series-connection line (see at least Figs. 8, 10A-10B and the above discussion discussing each of the at least one series-connection electrode pad group comprising two series electrode pads [[any two of the above-discussed eight series electrode pads]] which are electrically connected through a series-connection line 170; further see ¶ [0088], disclosing that the number of LED chips 162 can be different; also see Figs. 12-13 of another embodiment;)

	As per claim 2, Shuy discloses each of the plurality of light-emitting sub-regions further comprising: an anode wire electrically connected with the anode electrode pad; and a cathode wire electrically connected with the cathode electrode pad (see at least Fig. 10A, disclosing each light-emitting sub-region 192 further comprising: an anode wire [204/ 200/ 200, 204] electrically connected with the above-discussed anode electrode pad and a cathode wire [202/ 198/ 198, 202] electrically connected with the above-discussed cathode electrode pad; also see Figs. 12-13 of another embodiment.)
As per claim 3, Shuy discloses each of the plurality of light-emitting sub-regions comprising at least two light-emitting diode chip groups which are in one-to-one correspondence see the discussion in the rejection of claim 1; further see at least Figs. 10A-10B, disclosing each light-emitting sub-region 192 comprising at least two light-emitting diode chip groups [[one LED chip group including LED chips [162a, 162e] of the first LED module 160 and another LED chip group including LED chips [162a, 162e] of the second LED module 160]] which are in one-to-one correspondence with the at least two anode electrode pads; also see Figs. 12-13 of another embodiment;) each of the at least two anode electrode pads is corresponding to at least one series electrode pad group (see the discussion in the rejection of claim 1; further see at least Figs. 10A-10B, disclosing the anode electrode pad 164 of the LED chip 162e of the first LED module 160 corresponding to the one series electrode pad group of the first LED module 160 and another anode electrode pad 164 of the LED chip 162e of the second LED module 160 corresponding to the another series electrode pad group of the second LED module 160; also see Figs. 12-13 of another embodiment;) each of the at least two light-emitting diode chip groups comprises at least two light-emitting diode chips (see the above discussion;) and in each of the at least two light-emitting diode chip groups, a corresponding one of the at least one series-connection electrode pad group configured to connect the at least two light-emitting diode chips in series between the anode electrode pad and the cathode electrode pad which are corresponding to each other (see the above discussion and Figs. 8 and 10A-10B; also see Figs. 12-13 of another embodiment.)
As per claim 4, Shuy further discloses a plane where the base substrate is located comprises a first direction and a second direction intersected with the first direction (see at least Figs. 12-13, disclosing a plane where the base substrate 104 is located comprises a first/horizontal direction and a second/vertical direction intersected with the first/horizontal direction;) the at least two anode electrode pads are arranged along the second direction (see Figs. 12-13, disclosing the at least two [[leftmost]] anode electrode pads 164 of the two LED modules 170 arranged along the second/vertical direction; the at least two cathode electrode pads are arranged along the second direction (see Figs. 12-13, disclosing the at least two [[rightmost]] cathode electrode pads 166 of the two LED modules 170 arranged along the second/vertical direction;) and the anode electrode pad and the cathode electrode pad corresponding to each other are arranged along the first direction (see Figs. 12-13, disclosing the anode electrode pad 164 and the cathode electrode pad 166 of the same LED module 170 corresponding to each other are arranged along the first/horizontal direction.)
see at least Fig. 10A, disclosing a thickness of both the anode wire (200) and the cathode wire (198) being greater than a thickness of the first parallel-connection line [204] or the second parallel-connection line [202].)
As per claim 20, see the discussion in the rejection of claims 1-2 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shuy in view of Moriyama et al. (US 2008/0191620 A1; hereinafter Moriyama.)
As per claim 10, Shuy, as discussed in the rejection of claims 1 and 9, discloses the anode wire and the cathode wire, but is silent to a material of at least one of the anode wire and the cathode wire comprising copper.
However, in the same field of endeavor, Moriyama discloses a related substrate for LED (see at least Figs. 2-3, disclosing a substrate 11 for a LED matrix,) wherein a material of the anode wire and the cathode wire comprises copper (Cu) which is cheaper than the Ni or Au material (see at least Fig. 1; ¶ [0062]:1-4, disclosing the material of the cathode wire 16a and the material of the anode wire 16b comprising copper.)
Shuy, as discussed above, discloses the anode wire and the cathode wire, but is silent to a material of at least one of the anode wire and the cathode wire comprising copper. Moriyama remedies for the Shuy deficiency by teaching the material of both the anode wire and the cathode wire comprising copper. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the material of both the anode wire and the cathode wire comprising copper, in the substrate of the .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shuy in view of Yuan et al. (CN 106206613 A; see the corresponding US 2019/0244983 A1 for the following citations; hereinafter Yuan.)
As per claim 11, Shuy, as discussed in the rejection of claim 2, discloses the anode wire and cathode wire, but is silent to a specific structure of the anode wire or the cathode wire, as claimed.
However, in the same field of endeavor, Yuan discloses a flexible display substrate (see at least Figs. 2-3,) wherein the metal wire comprises at least two metallic sub-layers stacked along a direction perpendicular to the base substrate (see at least Figs. 2-3, disclosing the metal wire comprising at least elements [2-18] which includes a first metal layer 3 and a second metal layer 5, as two metallic sub-layers, stacked along a direction perpendicular to the base substrate 1); and an interlayered insulating layer between two adjacent ones of the at least two metallic sub-layers (see Figs. 2-3, disclosing an interlayered insulating layer 4 between two adjacent ones of the at least two metallic sub-layers [3, 5],) wherein the interlayered insulating layer comprises a third via hole, and metallic sub-layers located at two sides of the interlayered insulating layer are electrically connected through the third via hole (see Figs. 2-3, disclosing the interlayered insulating layer 4 comprising third via hole 6 and metallic sub-layers located at two sides of the interlayered insulating layer being electrically connected through the third via hole 6,) thereby at least reducing the probability of breakage of the metal wire (see at least ¶ [0037].) 
Shuy, as discussed above, discloses the anode wire and cathode wire, but is silent to a specific structure of the anode wire or the cathode wire, as claimed. Yuan teach discloses the above-discussed metal wire having the specific structure, as claimed, to reduce the probability of breakage of the metal wire. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the anode wire and/or the cathode wire of the Shuy reference, to have the above-discussed structure, in view of the teaching in the Yuan reference, to improve the above modified substrate of the 

	As per claim 12, the above modified Shuy obviously renders at least one of the anode wire and the cathode wire comprising at least two interlayered insulating layers [4, 17], wherein orthographic projections of third via holes of the at least two interlayered insulating layers on the base substrate are arranged in a staggered manner (see at least Figs. 2-3.)

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shuy in view of Kim et al. (US 2013/0049563 A1; hereinafter Kim.)
As per claims 18-19, Shuy, as discussed in the rejection of claim 1, discloses the substrate for LED, but is silent to a backlight module comprising the substrate for LED and a display device, as claimed.
However, in the same field of endeavor, Kim discloses that the substrate for LED, which is used in a backlight module included in the LCD display device comprising a display panel to emit light of various colors with high efficiency and low power consumption than the conventional fluorescent lamps and incandescent lamps, is well-known in the art (see at least ¶¶ [0003]-[0004].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the Shuy substrate for LED in the backlight module of the LCD display device, in view of the teaching in the Kim reference, to obtain the LCD display device capable of emitting light of various colors with high efficiency and low power consumption than the conventional fluorescent lamps and incandescent lamps.

Allowable Subject Matter
Claims 7, 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claimed invention is directed to a substrate for LED used in a high performance backlight module of a large-size display device. Claim 7 identifies the uniquely distinct limitations, “a first insulting layer on a side of the anode wire and of the cathode wire away from the base substrate, wherein the at least two anode electrode pads, the at least two cathode electrode pads, the series electrode pads, the first parallel-connection line, the second parallel-connection line, and the series-connection line are disposed in a same layer and located on a side of the first insulating layer away from the base substrate, the first insulating layer comprises a first via hole and a second via hole, the anode wire is electrically connected with the anode electrode pad or the first parallel-connection line through the first via hole, and the cathode wire is electrically connected with the cathode electrode pad or the second parallel-connection line through the second via hole.” Claim 13 identifies the uniquely distinct limitations, “a material of at least one of the anode wire and the cathode wire comprises copper (Cu), the metallic sub-layer is a Cu sub-layer, and a thickness of the Cu sub-layer is smaller than 3 µm, and a thickness of the interlayered insulating layer is in the range of 1-3 µm.” The above-discussed closest prior arts, either singularly or in combination, fails to anticipate or render the above underlined limitations in combination with all of the other claimed limitations particularly recited by these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626